ITEMID: 001-80408
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KOVAL AND PATSYORA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Peer Lorenzen;Zoryana Bortnovska
TEXT: 5. Mrs Olga Mykolayivna Koval (the first applicant) was born in 1964. Mrs Alla Oleksandrivna Patsyora (the second applicant) was born in 1952. Both applicants are former teachers at a local school and live in the town of Rozdilna, the Odessa Region.
6. On 7 October 1999 the Rozdilna Court (Роздільнянський районний суд Одеської області) awarded the first and the second applicants, respectively, UAH 1,248 and UAH 2,485.28 against the Department for Education of the Rozdilna Municipal Council (hereafter “the Department”) for arrears in some payments additional to their salaries (see, in this respect, Kechko v. Ukraine, no. 63134/00, §§ 9-11, 8 November 2005).
7. On 18 October 1999 the court issued writs of execution, which were submitted to the Rozdilna District Bailiffs' Service (hereafter “the Bailiffs”).
8. In letters of 22 February 2001, the Bailiffs informed the applicants that the judgments in their favour had not been executed because the 1999 State Budget did not preview the expenditure for teachers' social benefits. In the 2000 State Budget teaching programmes were funded only 2.8% of actual needs. The 2001 State Budget likewise did not provide funds for this purpose. The State Administration further stated that such payments could only be made after the adoption of relevant legislation by Parliament.
9. On 2 April 2001 the Odessa Regional Department of Justice notified the first applicant that the judgment of 7 October 1999 could not be immediately enforced due to the Department's lack of property that could be attached.
10. On 30 July 2001 the Velykomykhaylivsky Court rejected the applicants' complaints against the alleged Bailiffs' inactivity.
11. On 14 May 2002 the Odessa Regional Court of Appeal, following the second applicant's appeal, upheld this decision. The applicant was present at this hearing. She did not appeal in cassation.
12. On 24 May 2002 the Velykomykhaylivsky Court left without consideration the first applicant's appeal against the decision of 30 July 2001 for failure to comply with the formalities as to its content and to pay the court fee and allowed her time until 26 June 2002 to rectify the mistakes. On 3 July 2002 the court returned the appeal without consideration for failure to rectify it.
13. On 29 December 2001 the first applicant was paid UAH 160.
14. On 14 August 2003 the Bailiffs returned the execution writs of 18 October 1999 to the applicants, stating that the judgments could not be enforced as the State Budget provided no funds for such payments.
15. The judgments of 7 October 1999 remain unenforced until present.
16. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine (no. 67534/01, §§ 16-19) and Kechko v. Ukraine (cited above, §§ 16-18).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
